Citation Nr: 1633905	
Decision Date: 08/26/16    Archive Date: 08/31/16

DOCKET NO.  06-02 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Houston, Texas


THE ISSUE

Entitlement to a total rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. E. Miller, Associate Counsel



INTRODUCTION

The Veteran served in the U.S. Navy from May 1976 to March 1982.

This matter came before the Board of Veterans' Appeals (Board) on appeal from December 2003 and December 2005 decisions of the Houston, Texas, Regional Office (RO). In March 2010, the Board remanded the issue of entitlement to a TDIU to the RO for additional action. In January 2015, the Waco, Texas, RO denied entitlement.

The issues of service connection for right cubital tunnel syndrome, a low back disorder, a right elbow disorder, a bilateral wrist disorder, and erectile dysfunction have been raised by the record in September 2008 and May 2016 statements from the Veteran's representative, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action. 38 C.F.R. § 19.9(b) (2015).


FINDING OF FACT

The Veteran's service-connected migraines make him unable to secure or follow a substantially gainful occupation.


CONCLUSION OF LAW

The criteria for a TDIU have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a), 4.16 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and to Assist

Where, as here, with the appeal for an initial compensable rating following the grant of service connection, the service connection claim is substantiated. No additional VCAA notice is required with respect to the downstream issue of the initial rating assigned to the now service-connected disability. See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (in which the VA General Counsel  interpreted that that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective dates); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice upon receipt of a notice of disagreement). In addition, VA obtained all identified evidence and there is no indication that there is additional relevant evidence that is still outstanding.  

II.  Analysis

VA regulations allow for the assignment of TDIU when a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, and the veteran has certain combinations of ratings for service-connected disabilities. If there is only one such disability, that disability must be ratable at 60 percent or more. If there are two or more disabilities, there must be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16(a). 

The Veteran is currently rated 50 percent for migraine headaches, 50 percent for sleep apnea, 50 percent for nonallergic rhinosinusitis, and has noncompensable ratings for residuals of a fractured right ring finger, proximal phalanx, and for pseudofolliculitis. He has a combined rating of 90 percent. Therefore, he meets the schedular criteria for a TDIU.

Private treatment records from June 2008 convey that the Veteran was missing significant amounts of work due to daily migraine headaches. In a December 2015 Application for Increased Compensation Based on Unemployability, the Veteran indicated that he became too disabled to work in September 2008 as a result of his migraine headaches and that he discontinued full-time employment at that time. In a December 2015 statement, the Veteran wrote that he was getting 2-3 migraines per week and sometimes even more. The report of a January 2016 VA headaches examination states that his migraine headache disorder impacts his ability to work. The examiner noted that the Veteran has to stop working during any migraine attacks.

Given that the Veteran experiences migraine attacks multiple times per week and that he cannot work during those attacks, the Board concludes that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected migraine headaches. Therefore, a TDIU is warranted and the claim is granted.


ORDER

A TDIU is granted.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


